ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_05_FR.txt.                                                                               285




       OPINION INDIVIDUELLE DE M. LE JUGE OWADA

[Traduction]

   Question de la qualité pour agir du défendeur en tant qu’élément objectif de la
compétence — Pertinence de l’arrêt rendu en 2000 dans les affaires relatives à
la Licéité de l’emploi de la force — Estoppel, acquiescement, bonne foi et forum
prorogatum, notions afférentes dans leur ensemble à l’élément subjectif du
consentement et donc sans pertinence — Arrêt de 1996 n’abordant pas expres-
sément, en fait, la question de la qualité pour agir — Arrêt devant néanmoins
être interprété en droit comme ayant définitivement tranché la question —
Applicabilité du principe de l’autorité de la chose jugée.
   Question de l’application aux Etats de la convention sur le génocide —
Aucune disposition de la Convention, y compris son article I ne pouvant créer
pour les Etats d’obligation de ne pas commettre le crime de génocide en
l’absence de disposition expresse à cet effet — Existence d’une telle obligation
en droit international général mais pas selon la Convention — Extension de la
portée de l’article IX de la Convention donnant compétence à la Cour pour
connaître de différends fondés sur le droit international général.



                       I. OBSERVATIONS PRÉLIMINAIRES

   1. Tant sur la question de la compétence que sur les questions de fond,
je souscris dans l’ensemble aux conclusions de la Cour en la présente
espèce telles qu’exposées dans le dispositif.

   2. A d’importants égards, toutefois, certaines parties de l’arrêt ne reflè-
tent pas nécessairement mon propre point de vue. C’est notamment le cas
en ce qui concerne la question de la qualité pour agir du défendeur, trai-
tée à la section III de l’arrêt intitulée « Compétence de la Cour », et celle
de l’application au défendeur de la convention pour la prévention et la
répression du crime de génocide (ci-après dénommée la « convention sur
le génocide »), traitée à la section IV de l’arrêt intitulée « Le droit appli-
cable… ». Plus particulièrement, je suis d’avis que la décision de la Cour
sur la question de la qualité pour agir du défendeur en l’espèce, à laquelle
je souscris, devrait être un peu plus détaillée afin de répondre à certains
points soulevés par les Parties, tandis que sa conclusion, à laquelle je
souscris, concernant l’application au défendeur de la convention sur le
génocide résulte de motifs que je n’approuve pas.


 3. Telles sont les raisons pour lesquelles j’ai souhaité joindre à l’arrêt
ma propre opinion individuelle, qui se limite à ces deux questions.

                                                                              246

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)               286

        II. LA QUESTION DE LA QUALITÉ POUR AGIR DU DÉFENDEUR

   4. Je procéderai tout d’abord, à titre d’introduction à l’examen de
cette question, à quelques observations préliminaires. Premièrement,
l’arrêt rendu par la Cour en 2004 dans les affaires relatives à la Licéité de
l’emploi de la force (voir Licéité de l’emploi de la force (Serbie-et-Mon-
ténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
p. 279 et suiv.) constitue à mon sens, en dépit de différences évidentes sur
le plan technique, un élément de référence important pour la présente
affaire. Il s’agit en effet de l’exposé de principe de la position juridique de
la Cour vis-à-vis de certains points afférents à la présente affaire. Je ne
partage pas l’approche du demandeur consistant à affirmer que la Cour
serait, en l’espèce, appelée à choisir entre deux solutions — à savoir soit
a) harmoniser une « incohérence verticale » entre l’arrêt de 1996 sur les
exceptions préliminaires en l’espèce et le présent arrêt, soit b) harmoniser
une « incohérence horizontale » entre l’arrêt sur les exceptions prélimi-
naires dans les affaires relatives à la Licéité de l’emploi de la force en
2004 et le présent arrêt — et qu’elle devrait opter pour la première.
Telle ne saurait être, en tout état de cause, l’alternative. Selon moi,
la Cour devrait, dans le présent arrêt, partir du principe qu’il n’y a
pas incompatibilité entre l’arrêt de 1996 et celui de 2004.

   5. Deuxièmement, la phase actuelle de la procédure m’apparaît non
comme une discussion de plus sur les exceptions préliminaires relatives à
la « compétence » — ratione personae — de la Cour, mais plutôt comme
un aspect jusqu’ici inexploré de la procédure, consistant pour la Cour à
examiner l’allégation selon laquelle une erreur essentielle dans l’applica-
tion de ses règles de procédure aurait porté atteinte aux bases mêmes de
sa compétence pour connaître de la présente affaire au fond. Il m’appa-
raît que cette question de l’accès à la Cour est une question distincte des
questions de compétence au sens strict, qu’elle soit ratione personae,
ratione materiae ou ratione temporis, questions qui se rapportent toutes à
la portée du consentement donné par les parties aux termes des instru-
ments (ou, dans le cas du forum prorogatum, de l’acte) juridiques perti-
nents dans le cadre d’un différend concret.
   6. Enfin, j’estime que, pour cette raison, le principe énoncé à l’occasion
de l’affaire relative à l’Appel concernant la compétence du Conseil de
l’OACI (ci-après dénommée l’affaire du « Conseil de l’OACI ») est tout
simplement dénué de pertinence. Je souscris incontestablement au prin-
cipe formulé dans cet arrêt, selon lequel « toujours » dans ce prononcé
signifie « toujours » au sens de « à quelque stade de la procédure en ins-
tance » (Appel concernant la compétence du Conseil de l’OACI (Inde c.
Pakistan), arrêt, C.I.J. Recueil 1972, p. 52, par. 13). Mais ce n’est là
qu’un truisme, puisque la Cour a pour mandat ipso jure — c’est-à-dire
qu’il s’agit pour elle d’un droit et d’un devoir — d’établir sa compétence
à tous les stades de la procédure, pour autant que le point dont il s’agit
n’ait pas été soulevé précédemment au cours de la même procédure et

                                                                           247

        APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)              287

qu’il n’ait pas été tranché par la Cour de sorte qu’il revêtirait l’autorité
de la chose jugée. J’estime d’autre part que le point soulevé dans l’« Ini-
tiative présentée à la Cour aux fins d’un réexamen d’office de sa
compétence à l’égard de la Yougoslavie » (ci-après dénommée
l’« Initiative ») du 4 mai 2001 par la Serbie-et-Monténégro
n’est pas une question de « compétence » au sens strict du
terme dans lequel ce dernier est utilisé dans l’affaire du Conseil de
l’OACI.
   7. Dans les affaires relatives à la Licéité de l’emploi de la force, la
Cour a précisé, par son arrêt de 2004 sur les exceptions préliminaires, la
nature juridique de l’« accès à la Cour » dans les termes suivants :
    «[l]a question qui se pose [dans ces affaires] est celle de savoir si, en
    droit, au moment où elle a introduit les présentes instances, la Ser-
    bie-et-Monténégro était habilitée à saisir la Cour en tant que partie
    au Statut » (voir Licéité de l’emploi de la force (Serbie-et-Monténé-
    gro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
    p. 295, par. 36 ; les italiques sont dans l’original),
indiquant que cette question était distincte de celle de la compétence dans
une affaire donnée.
  La Cour est parvenue à la conclusion que,
    « au moment où il a déposé sa requête pour introduire la présente
    instance devant la Cour, le 29 avril 1999, le demandeur en l’espèce ...
    n’était pas membre de l’Organisation des Nations Unies ni, dès lors,
    en cette qualité, partie au Statut de la Cour internationale de Jus-
    tice » (voir ibid., p. 314, par. 91).
   8. Contrairement au demandeur, qui prie la Cour de considérer cette
conclusion comme un unicum, et même de l’écarter pour défaut de perti-
nence en la présente instance, je la juge, pour ma part, pertinente à cet
égard. Il ne convient guère en effet que la Cour s’écarte de la position
exprimée dans cette conclusion et dans son raisonnement — après tout
elle s’est prononcée de manière définitive sur cette question. Je pour-
rais ajouter qu’il ne s’agit pas de l’une de ces affaires dans lesquelles le
vieil adage « une affaire difficile ne fait pas un bon droit » trouverait à
s’appliquer. C’est en ayant déployé tous les efforts qu’elle pouvait
déployer que la Cour est parvenue à cette conclusion. (Il ne faut d’ailleurs
pas perdre de vue que, dans ces affaires, tous les demandeurs, excepté
la France, ont avancé comme principal argument l’absence alléguée de
qualité pour agir du demandeur.) Bien qu’à l’évidence, en vertu de
l’article 59 du Statut, l’arrêt en question ne revête pas, techniquement,
l’autorité de la chose jugée pour d’autres affaires, y compris la pré-
sente, il échet à la Cour d’examiner la question de savoir si, et dans
quelle mesure, le raisonnement juridique qu’elle a développé pour
parvenir à sa conclusion dans l’arrêt précité est applicable à la présente
espèce.
   9. Le demandeur, invoquant le principe de l’estoppel ou celui de

                                                                         248

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)              288

l’acquiescement, a soutenu que le défendeur était réputé avoir accepté la
compétence de la Cour en la présente espèce ; il a également invoqué à cet
effet la doctrine du forum prorogatum. Tous les arguments avancés
semblent reposer sur le même raisonnement, à savoir que le défendeur,
ayant agi comme s’il ne contestait pas la compétence de la Cour pour
d’autres motifs que ceux spécifiquement soulevés à titre d’exception d’in-
compétence de la Cour lors de la phase de l’affaire consacrée aux
exceptions préliminaires, doit être considéré en droit comme ayant ac-
cepté la compétence de la Cour en la présente espèce (principe de
l’acquiescement), comme étant empêché d’invoquer un nouveau moyen,
objet de la démarche actuelle du défendeur (principe de l’estoppel),
ou encore comme ayant perdu la faculté d’agir autrement (principe de
la bonne foi). A titre subsidiaire, le demandeur soutient en outre que
le comportement du défendeur revient en fait à avoir consenti à l’exer-
cice de la compétence de la Cour en l’espèce (doctrine du forum proro-
gatum).

   10. En résumé, ces arguments se fondent sur une seule et même pré-
misse : quelque lacunaire que puisse être le rapport de compétence entre-
tenu par la Cour et les Parties, cette insuffisance peut être comblée par
l’effet d’une règle de droit ou par quelque comportement effectif des
Parties, de telle sorte que serait établie l’acceptation par celles-ci de la
compétence de la Cour.
   11. Il convient toutefois de relever que, bien que tous ces principes
puissent s’appliquer à la question des rapports juridiques inter partes
devant la Cour, la question soulevée dans la phase actuelle de la procé-
dure est fondamentalement différente. Elle a fait l’objet d’une décision de
principe dans l’arrêt rendu par la Cour en 2004 dans les affaires relatives
à la Licéité de l’emploi de la force. Celle-ci s’est à cette occasion exprimée
sans ambiguïté :
     « de l’avis de la Cour, il y a lieu d’établir une distinction entre une
     question de compétence liée au consentement d’une partie et celle du
     droit d’une partie à ester devant la Cour conformément aux pres-
     criptions du Statut, qui n’implique pas un tel consentement »
et
     « [a]insi la Cour se doit-elle d’examiner la question pour tirer ses
     propres conclusions indépendamment du consentement des parties,
     ce qui n’est en aucun cas incompatible avec le principe selon lequel
     la compétence de la Cour est subordonnée à un tel consentement »
     (voir Licéité de l’emploi de la force (Serbie-et-Monténégro c.
     Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
     p. 295, par. 36).
Cette position de la Cour doit, dans la présente espèce, être acceptée
comme un énoncé de principe du droit applicable.
  12. Pour cette raison, tous les arguments avancés par le demandeur

                                                                          249

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)               289

afin de justifier l’exercice de la compétence de la Cour en réponse à une
nouvelle tentative du défendeur de faire valoir qu’il n’avait pas qualité
pour agir/accès à la Cour doivent être rejetés. Sur ce point, j’approuve la
conclusion à laquelle est parvenue la Cour dans son arrêt (par. 102-103).
   13. Toutefois, le demandeur a également tenté de soutenir que, en tout
état de cause, l’arrêt de 1996 sur les exceptions préliminaires dans son
ensemble revêtait l’autorité de la chose jugée en la présente espèce et
empêchait ainsi le défendeur de soulever, à ce stade de la procédure, la
question de l’accès à la Cour/de la compétence ratione personae telle
qu’exposée dans la nouvelle « Initiative » du défendeur. Il me semble
néanmoins que présenter le principe de l’autorité de la chose jugée en
droit international comme étant d’application aussi absolue et générale
ne saurait en constituer une interprétation valable.
   14. L’article 60 du Statut est généralement considéré comme la dispo-
sition qui exprime le principe de l’autorité de la chose jugée tel qu’appli-
cable à la Cour internationale de Justice.
   Les termes de l’article 60 du Statut sont interprétés comme la transpo-
sition concrète dans le Statut de la règle de l’autorité de la chose jugée en
tant que « principe général de droit général reconnu par les nations civi-
lisées ». Ainsi, lors des discussions tenues par le comité consultatif de
juristes chargé de rédiger le Statut de la Cour permanente de Justice
internationale, l’un des membres du comité (lord Philimore) avait-il
considéré que, par « principes généraux visés par [le présent article 38] », il
fallait entendre
     « ceux qui sont acceptés par toutes les nations in foro domestico, tels
     certains principes de procédure, le principe de la bonne foi, le prin-
     cipe de la chose jugée, etc. » (CPJI, Comité consultatif de juristes,
     Procès-verbaux des séances du Comité, 1920, p. 335).

Néanmoins, la jurisprudence de la présente Cour, notamment dans son
avis consultatif en l’affaire relative à l’Effet de jugements du Tribunal
administratif des Nations Unies accordant indemnité, indique clairement
que le principe visé par l’article 60 du Statut ne peut être considéré
comme une règle absolue pour un tribunal international. Dans cet avis
consultatif, la Cour a déclaré que

     « [c]ette règle ... ne peut … être considérée comme interdisant au tri-
     bunal de reviser lui-même un jugement, dans des circonstances par-
     ticulières, lorsque des faits nouveaux d’importance décisive ont été
     découverts » (Effet de jugements du Tribunal administratif des
     Nations Unies accordant indemnité, avis consultatif, C.I.J. Recueil
     1954, p. 55).
  15. Cela est particulièrement vrai lorsqu’il s’agit d’une juridiction inter-
nationale dont la compétence n’est pas à priori déterminée par l’ordre
juridique au sein duquel elle opère, mais est soumise au cadre juridiction-

                                                                           250

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)              290

nel élaboré par les parties en litige. Pour cette raison, le juge Jessup, dans
son opinion dissidente jointe à l’arrêt rendu en l’affaire du Sud-Ouest
africain, en 1966, a souligné le caractère relatif de la chose jugée en droit
international en déclarant que « la Cour a toujours la faculté d’examiner
de son propre chef si elle est compétente ou non » (Sud-Ouest africain,
deuxième phase, arrêt, C.I.J. Recueil 1966, p. 333), pour conclure en ces
termes :
      « On ne trouve ni dans la jurisprudence des deux Cours, ni dans les
    opinions individuelles, ni dans « la doctrine des publicistes les plus
    qualifiés » de critères permettant de déterminer automatiquement ce
    qui relève ou non de la règle de la chose jugée. » (Ibid.)

   Il est de fait essentiel que nous évitions toute application automatique
de la règle de l’autorité de la chose jugée et que nous nous efforcions de
déterminer la portée de ce qui est revêtu de cette autorité dans le contexte
concret de l’affaire considérée.
   16. En particulier, s’agissant de la présente espèce, le point crucial est
de savoir si la question de l’accès à la Cour, largement développée par le
défendeur lors de la phase actuelle de la procédure, sur la base de son
« Initiative » de 2001, a été tranchée par la Cour dans son arrêt de 1996
relatif aux exceptions préliminaires à sa compétence et si cette question
doit, dès lors, être considérée comme relevant de la res judicata — « ce
qui a déjà été jugé » — aux fins de la présente espèce.

   17. Soulignons que, dans la présente affaire, la question de la qualité
pour agir/de l’accès à la Cour du défendeur n’a, en fait, jamais été sou-
mise à la Cour à l’époque de l’arrêt de 1996 — ni soulevée par le deman-
deur ou le défendeur. Dans les sept exceptions préliminaires relatives à la
compétence de la Cour qu’il a soulevées, le défendeur n’a pas mentionné
cette question de l’accès à la Cour. Fondé qu’il est sur les arguments sou-
mis par les Parties, l’arrêt de 1996 n’aborde pas cet aspect du problème de
la « juridiction » lato sensu, à savoir le problème de la « compétence » de la
Cour pour connaître de l’affaire. Le dispositif de l’arrêt se contente de
rejeter expressément les six — l’une des sept ayant été retirée — excep-
tions préliminaires et, sur cette base, parvient à la conclusion que « sur la
base de l’article IX de la convention sur le génocide, [la Cour] [est] com-
pétente pour se prononcer sur le différend » (Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzé-
govine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil
1996 (II), p. 623, par. 47, point 2) a) du dispositif).


  18. Or, ces termes se démarquent fortement de ceux employés par la
Cour dans son ordonnance du 8 avril 1993 sur la demande en indication
de mesures conservatoires. Dans celle-ci, la Cour attirait l’attention des
Parties sur le fait que

                                                                          251

        APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)             291

       « [L]e paragraphe 1 de l’article 35 du Statut de la Cour dispose
    que : « La Cour est ouverte aux Etats parties au présent Statut », et
    que le paragraphe 1 de l’article 93 de la Charte des Nations Unies
    porte que : « Tous les Membres des Nations Unies sont ipso facto
    parties au Statut de la Cour internationale de Justice » ; et qu’il est
    soutenu, dans la requête, que : « En tant que Membres de l’Organisa-
    tion des Nations Unies, la Bosnie-Herzégovine et la Yougoslavie
    (Serbie et Monténégro) sont parties au Statut » ; et que cependant la
    Bosnie-Herzégovine indique dans sa requête que la « continuité »
    entre la Yougoslavie et l’ex-République fédérative socialiste de You-
    goslavie, Etat Membre des Nations Unies, « a été vigoureusement
    contestée par l’ensemble de la communauté internationale, y compris
    par le Conseil de sécurité de l’Organisation des Nations Unies ...
    ainsi que par l’Assemblée générale » ; que référence est faite, à cet
    égard, notamment à la résolution 777 (1992) du Conseil de sécurité
    et à la résolution 47/1 de l’Assemblée générale. » (Application de la
    convention pour la prévention et la répression du crime de génocide
    (Bosnie-Herzégovine c. Yougoslavie), mesures conservatoires, ordon-
    nance du 8 avril 1993, C.I.J. Recueil 1993, p. 12, par. 15.)

  Ayant examiné le contenu de la résolution 777 du Conseil de sécurité
(1992) et la résolution 47/1 de l’Assemblée générale, ainsi que la lettre du
Secrétaire général adjoint et conseiller juridique de l’Organisation des
Nations Unies en date du 29 septembre 1992 dans laquelle celui-ci faisait
état de la « position réfléchie du Secrétariat des Nations Unies en ce qui
concerne les conséquences pratiques de l’adoption par l’Assemblée géné-
rale de la résolution 47/1 » (ibid., p. 13, par. 17), la Cour a déclaré que

    « si la solution adoptée ne laisse pas de susciter des difficultés juri-
    diques, la Cour n’a pas à statuer définitivement au stade actuel de la
    procédure sur la question de savoir si la Yougoslavie est ou non
    membre de l’Organisation des Nations Unies et, à ce titre, partie au
    Statut de la Cour » (ibid., p. 14, par. 18 ; les italiques sont de moi).


   Il ressort ainsi clairement que, dans l’ordonnance de 1993, la Cour s’est
délibérément abstenue d’exposer sa position sur cette question cruciale,
tout en réservant implicitement sa « décision définitive » sur la question.
   19. En dépit de ces éléments et du fait qu’elle ne pouvait ignorer cette
question de l’incertitude juridique entourant le statut du défendeur (qua-
lité pour agir) à son égard, la Cour n’a pas mentionné cet aspect du pro-
blème de « juridiction » lato sensu dans son arrêt de 1996 et a décidé
qu’elle avait

    « compétence, sur la base de l’article IX de la convention pour la
    prévention et la répression du crime de génocide, pour statuer sur
    le différend » (Application de la convention pour la prévention et la

                                                                        252

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)               292

     répression du crime de génocide (Bosnie-Herzégovine c. Yougosla-
     vie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 623,
     par. 47, point 2) a) du dispositif ; les italiques sont de moi).

  Plus précisément, aux paragraphes 41 et 42 de l’arrêt de 1996, la Cour
a déclaré :
        « 41. Il découle de ce qui précède que la Cour ne peut retenir
     aucune des bases supplémentaires de compétence invoquées par le
     demandeur et qu’elle n’est compétente pour connaître de l’affaire
     que sur la base de l’article IX de la convention sur le génocide.
        42. S’étant prononcée sur les exceptions soulevées par la Yougo-
     slavie au sujet de sa compétence, la Cour passera maintenant à l’exa-
     men des exceptions yougoslaves qui ont trait à la recevabilité de la
     requête. » (Ibid., p. 621.)
Ce passage peut uniquement s’interpréter comme signifiant que, en
matière de compétence, seules les questions soulevées par les Parties rete-
naient l’attention de la Cour. L’énoncé de l’arrêt laisse fortement en-
tendre qu’en faisant cette déclaration ainsi que celles qui suivaient, y
compris le paragraphe 46 et le point 2) a) du dispositif, la Cour répondait
aux questions de juridiction stricto sensu soulevées par le défendeur, sans
examiner la question de l’accès à la Cour, question qui, par nature,
était indépendante de l’argumentation des Parties et devait être réglée
par la Cour en tant que question objective.

   20. De cet ensemble de faits entourant l’arrêt de 1996 devrait claire-
ment apparaître que la question ici n’est pas de savoir si le principe de
l’autorité de la chose jugée, tel qu’énoncé à l’article 60 du Statut, doit être
respecté ou non. Il ne fait pas de doute qu’il s’agit d’un principe qui, en
tant que principe juridique, doit être respecté par la Cour, sous réserve
bien sûr de toutes les précautions que j’ai déjà évoquées. La question
n’est pas non plus de savoir si ce principe s’applique uniquement aux
décisions sur le fond ou s’il s’étend à ses décisions d’ordre procédural,
tranchant notamment les questions de compétence. A l’évidence, ce prin-
cipe devrait s’appliquer aux deux. Il ne s’agit même pas de savoir si l’arrêt
de 1996, en tant que proposition générale, revêt l’autorité de la force
jugée — tel est incontestablement le cas. Sur tous ces points, je souscris à
la position adoptée par la Cour dans le présent arrêt.
   21. La seule question, déterminante, est de savoir ce qui exactement,
dans l’arrêt de 1996, doit être considéré comme revêtant l’autorité de la
chose jugée aux fins du présent arrêt.
   22. Il est peut-être à regretter, dans ce contexte, que la Serbie-et-Mon-
ténégro ait porté cette question devant la Cour en 2001 sous forme d’une
demande en revision de l’arrêt de 1996 (Demande en revision de l’arrêt du
11 juillet 1996 en l’affaire relative à l’Application de la convention pour
la prévention et la répression du crime de génocide (Bosnie-Herzégovine

                                                                           253

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)                293

c. Yougoslavie), exceptions préliminaires (Yougoslavie c. Bosnie-Herzé-
govine) (ci-après dénommée l’affaire de la « Revision de l’arrêt de 1996 »),
plutôt que sous forme d’une demande d’interprétation de l’arrêt de 1996.
Comme la première portait uniquement sur l’application de l’article 61
du Statut, la Cour a, en 2003, rendu — à juste titre selon moi — un arrêt
s’inscrivant dans les strictes limites édictées par l’article 61. Si cette ques-
tion avait été soumise sous la forme d’un nouveau différend relatif à
l’interprétation de l’arrêt de 1996 sur le point de savoir si celui-ci couvrait
la question de l’accès du défendeur à la Cour, c’est-à-dire sous la forme
d’une « contestation sur le sens et la portée de l’arrêt » au sens de l’ar-
ticle 60, la Cour aurait eu la possibilité, en 2003, de se pencher sur cette
question.
   23. Quoi qu’il en soit, il semble difficile d’affirmer, à la lumière du
tableau dressé ci-dessus, que la Cour, bien que pleinement informée du
problème dont elle avait déjà admis l’existence dans l’ordonnance rendue
le 8 avril 1993 et qu’elle avait délibérément choisi d’ignorer, aurait de fait
procédé, en 1996, à un examen de cette question sans toutefois se pro-
noncer sur elle expressis verbis dans l’arrêt, et aurait « définitivement sta-
tué » sur cette question sous la forme d’un dispositif. Si tel avait été le cas,
sans aucun doute devrions-nous considérer cet aspect spécifique du pro-
blème comme nécessairement couvert par l’application du principe de
l’autorité de la chose jugée.
   24. Compte tenu des circonstances qui, ainsi que le démontre l’examen
du contexte factuel, prévalaient en 1996, il apparaît cependant difficile à
mes yeux d’accepter l’argument du demandeur selon lequel la Cour
aurait tranché, en fait, la question de l’accès à la Cour, que, partant, cette
question tomberait nécessairement sous le coup de l’arrêt de 1996 en ce
qu’elle fait partie intégrante de la chose jugée par l’arrêt de 1996 et que,
dès lors, elle ne saurait à priori être examinée par la Cour à ce stade.
   25. En réalité, divers points transparaissent des conclusions dévelop-
pées par la Cour dans son arrêt de 2004. En ce sens, les réflexions expo-
sées plus haut ne font que réaffirmer ce qu’avait indiqué celle-ci dans son
arrêt de 2004.
   26. Ayant ainsi exposé le fond de ma position, je dois néanmoins pré-
ciser qu’il subsiste un point sur lequel la Cour aurait dû, dans le contexte
spécifique de l’espèce, se pencher. Ce point constitue d’ailleurs, selon moi,
le facteur déterminant qui distingue la présente affaire de celles relatives à
la Licéité de l’emploi de la force tranchées en 2004. L’élément essentiel
qui distingue la présente affaire de ces dernières réside, à mon sens, dans
les délais dont disposait la Cour pour examiner un problème identique —
la qualité pour agir/l’accès à la Cour de la Serbie-et-Monténégro — dans
les affaires relatives à la Licéité de l’emploi de la force d’une part et dans
la présente affaire d’autre part.
   27. Dans les affaires relatives à la Licéité de l’emploi de la force, le
dépôt de la requête intervint le 29 avril 1999 et, ce jour-là, une demande
en indication de mesures conservatoires de protection fut soumise par le
demandeur en l’affaire, la Serbie-et-Monténégro. Par l’ordonnance du

                                                                            254

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)               294

2 juin 1999, la Cour rejeta cette demande au motif qu’elle n’avait pas
compétence prima facie pour connaître des affaires en question (C.I.J.
Recueil 1999 (I), p. 134, par. 26). La procédure ne connut de nouveau
développement que bien après 2000, date d’admission de la Serbie-et-
Monténégro à l’Organisation des Nations Unies. C’est en 2004 que la
Cour eut pour la première fois la possibilité, à l’occasion de son arrêt sur
les exceptions préliminaires rendu dans ces affaires, d’entreprendre un
examen complet du problème de la compétence à l’égard de celles-ci, y
compris la question de l’accès du demandeur à la Cour.
   28. C’est donc en 2004 que la Cour fut pour la première fois en mesure
de se pencher sur la question de la qualité pour agir du demandeur dans
le contexte du statut juridique de la République fédérale de Yougoslavie
(ci-après dénommée « la RFY »), c’est-à-dire sur la question de savoir si le
demandeur (la Serbie-et-Monténégro) remplissait les conditions visées
aux articles 34 et 35 du Statut et si la Cour était ouverte au demandeur.
Dans l’arrêt lui-même, la Cour déclara pour la première fois en 2004 :

     « [c]e n’est que si la réponse à cette question est affirmative que la
     Cour aura à examiner les questions relatives aux conditions énon-
     cées aux articles 36 et 37 du Statut de la Cour » (voir Licéité de
     l’emploi de la force, exceptions préliminaires, arrêt, C.I.J. Recueil
     2004, p. 299, par. 46).
Sur la base d’un examen détaillé des éléments de fait et de droit connus
d’elle à l’époque, la Cour parvint à la conclusion que le demandeur
n’avait pas été membre de l’Organisation des Nations Unies pendant la
période critique comprise entre 1999 et 2000 et qu’il ne remplissait donc
pas les conditions fixées par l’article 35 du Statut. Il s’ensuivait par consé-
quent que le demandeur n’avait pas accès à la Cour et que, partant,
celle-ci n’était pas compétente pour connaître des affaires en question.
   29. En parvenant à cette conclusion, la Cour savait parfaitement que
le demandeur en ces affaires, la RFY (la Serbie-et-Monténégro), avait, en
2003, dans l’affaire de la Revision de l’arrêt de 1996, présenté un argu-
ment qui était pour l’essentiel le même que celui invoqué par le défendeur
en l’espèce, à savoir que la RFY n’était pas partie au Statut à la date
d’introduction de l’instance relative à la convention sur le génocide en
1993. A cela, le défendeur en l’affaire de la Revision de l’arrêt de 1996, la
Bosnie-Herzégovine, répondit entre autres choses que l’arrêt de 1996 sur
les exceptions préliminaires en la présente affaire était revêtu de l’autorité
de la chose jugée (cf. observations écrites de la Bosnie-Herzégovine en
date du 3 décembre 2001 sur l’affaire de la Revision de l’arrêt de 1996,
par. 5.36), que la Serbie-et-Monténégro avait acquiescé à la compétence
de la Cour fondée sur sa qualité de Membre de l’Organisation des
Nations Unies et de partie au Statut et ne pouvait revenir sur cette posi-
tion (ibid., par. 4.4-4.7), et que la Serbie-et-Monténégro était empêchée,
par l’estoppel ou en vertu du principe général de la bonne foi, d’invoquer
sa propre erreur dans l’interprétation de la situation juridique (ibid.,

                                                                           255

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)             295

par. 4.19). Il soutenait également que la Cour devait avoir compétence en
vertu du paragraphe 2 de l’article 35 du Statut (Revision de l’arrêt de
1996, par. 5.1-5.27).
   30. Néanmoins, dans son arrêt rendu en l’affaire de la Revision de
l’arrêt de 1996, la Cour ne s’est prononcée sur aucune de ces affirmations
pour la simple raison qu’elle avait considéré que sa tâche se limitait à exa-
miner uniquement la question de savoir si un « fait nouveau » avait été
découvert qui permît de juger remplies les conditions énoncées à l’ar-
ticle 61 du Statut. C’est sur cette base, et sur cette base seulement, que la
Cour a rejeté la demande en revision du demandeur — la Serbie-et-Mon-
ténégro. C’est pendant cette même période qui s’était ouverte par les évé-
nements nouveaux de 2000 que la Cour a eu pour la première fois l’occa-
sion, en 2004, d’examiner la question de sa compétence pour connaître
des affaires introduites par la RFY en tant que demandeur, et notam-
ment la question de l’accès de ce dernier à la Cour. A la lumière des cir-
constances qui avaient été clarifiées après 2000, la Cour est parvenue à la
conclusion bien connue qu’elle n’avait pas compétence au motif que, au
vu des faits dont elle disposait à l’époque, le demandeur n’avait pas qua-
lité pour agir devant elle.

   31. Par contraste, la situation juridique entourant l’arrêt de 1996 sur
les exceptions préliminaires en l’espèce était très différente. Ainsi qu’il a
déjà été indiqué, dans son ordonnance du 8 avril 1993 sur la demande en
indication de mesures conservatoires, la Cour avait déclaré :
    « si la solution adoptée [aux Nations Unies à l’époque considérée] ne
    laisse pas de susciter des difficultés juridiques, la Cour n’a pas à sta-
    tuer définitivement au stade actuel de la procédure sur la question de
    savoir si la Yougoslavie est ou non membre de l’Organisation des
    Nations Unies et, à ce titre, partie au Statut de la Cour » (Applica-
    tion de la convention pour la prévention et la répression du crime de
    génocide (Bosnie-Herzégovine c. Yougoslavie), mesures conserva-
    toires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993, p. 14, par. 18 ;
    les italiques sont de moi).
  C’est en 1996, bien avant 2000, que la Cour, dans son arrêt sur les
exceptions préliminaires, a conclu qu’elle avait
    « compétence, sur la base de l’article IX de la convention pour la
    prévention et la répression du crime de génocide, pour statuer sur le
    différend » (C.I.J. Recueil 1996 (II), par. 47, point 2) a) du dispo-
    sitif, p. 623).
   32. Ainsi, si nous acceptons que la Cour a, par cet arrêt, effectivement
tranché l’ensemble des questions de compétence stricto sensu soulevées
par le défendeur et déclaré qu’« elle a[vait] compétence pour statuer sur le
différend », cette décision peut uniquement signifier, en droit, que tous les
actes qui devaient être accomplis avant que la Cour ne puisse procéder à
l’examen du fond de l’affaire avaient été accomplis en 1996, bien avant

                                                                         256

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)             296

que la situation juridique concernant le statut de la RFY ne soit finale-
ment clarifiée à la lumière des faits nouveaux survenus en 2000. C’est ce
qui, selon moi, différencie de manière décisive l’arrêt de 1996 de celui de
2004, tous deux consacrés aux exceptions préliminaires à la compétence.
   33. Il est vrai que l’arrêt de 1996 ne fait pas expressément référence à
la question de la situation juridique du défendeur à l’égard du Statut de
la Cour, ni ne « statue définitivement » sur celle-ci. Néanmoins, il est tout
simplement impossible de supposer que la Cour ait pu ne pas avoir cons-
cience que se posait la question du statut juridique du défendeur (c’est-
à-dire de la qualité pour agir de celui-ci/de son accès à la Cour), déjà
identifiée et expressément mentionnée dans son ordonnance de 1993.
Dans ces circonstances, la conclusion s’impose que, quel que soit le point
de vue adopté par la Cour à l’époque de l’arrêt de 1996 sur la question du
statut juridique de la RFY pendant la période pertinente (de 1993 à
1996), elle n’a pas, du moins à l’époque de l’arrêt de 1996, contesté à la
RFY sa capacité à agir devant elle aux termes du Statut. Puisque la ques-
tion de la qualité d’une partie pour agir devant la Cour doit être consi-
dérée comme précédant logiquement les questions de compétence stricto
sensu — à savoir les questions de compétence ratione personae, ratione
materiae et ratione temporis aux termes des instruments juridiques perti-
nents constituant le titre de compétence de la Cour dans une affaire
concrète —, l’on voit mal, d’un point de vue juridique, comment la Cour
elle-même, lorsqu’elle a indiqué dans son arrêt de 1996 qu’« elle a[vait]
compétence pour statuer sur le différend » — et non simplement une com-
pétence prima facie mais une compétence ratione personae, ratione mate-
riae et ratione temporis —, pourrait ne pas avoir tranché, et avoir laissé
en suspens, ce qui constitue la prémisse logique d’un tel prononcé, à
savoir que le défendeur avait qualité pour agir devant elle, sur quelque
fondement que ce fût. En d’autres termes, cet arrêt doit être considéré en
droit comme ayant « statué définitivement », pour reprendre l’expression
contenue dans l’ordonnance de 1993, en ce qui concerne la présente
affaire.
   34. Soulignons que cette position doit être strictement distinguée de
celle fondée sur « l’acceptation tacite » ou « l’acceptation implicite » de
compétence. Cette logique ne vaut qu’en tant que la Cour elle-même, par
implication juridique, doit être réputée en droit avoir réglé la question de
l’accès à la Cour, condition logique à remplir par cette dernière pour
qu’elle puisse établir sa compétence ratione personae, ratione materiae et
ratione temporis. Si cette question n’avait pas été réglée, la Cour n’aurait
pu procéder à l’examen de la compétence stricto sensu.

   35. Il en découle en outre, pour autant qu’il soit admis que la Cour est
réputée, par implication juridique, avoir « statué définitivement », bien
que ne l’indiquant pas expressément dans l’arrêt, que la question de
l’accès à la Cour doit également être considérée comme relevant de la
chose jugée par l’arrêt de 1996.


                                                                         257

        APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)             297

   36. Pourrait encore être avancé l’argument selon lequel jusqu’en 2000,
c’est-à-dire jusque bien après l’arrêt de 1996, les Parties, tout comme la
Cour, ont agi en se fondant sur la conclusion, amenée par la Cour elle-
même, que le défendeur avait effectivement qualité pour agir devant elle,
et que ce fait en lui-même constitue une situation juridique objective qui
ne peut plus être ignorée à ce stade par les Parties et par la Cour.

   37. En un mot, mon opinion sur la question est que la Cour elle-même,
et non le défendeur, est à présent empêchée d’adopter à ce stade une posi-
tion différente, qui serait diamétralement opposée à celle qu’elle est elle-
même réputée avoir, en droit, définitivement adoptée en l’espèce. Le prin-
cipe de cohérence en tant que condition essentielle de la stabilité des
relations juridiques devrait conforter une telle approche.

     III. LA NATURE DES OBLIGATIONS PRÉVUES PAR LA CONVENTION
                             SUR LE GÉNOCIDE

  38. Au paragraphe 179 du présent arrêt, la Cour conclut que

      « les parties contractantes sont tenues en vertu de la Convention de
      ne pas commettre, par l’intermédiaire de leurs organes ou de per-
      sonnes ou groupes de personnes dont le comportement leur est attri-
      buable, le génocide ni aucun des autres actes énumérés à l’ar-
      ticle III » (arrêt, par. 179 ; les italiques sont de moi).
   39. Je souscris à cette conclusion de la Cour dans ses termes généraux,
et j’ai donc voté en faveur des paragraphes correspondants du dispositif
(dispositif, points 2) à 5)).
   40. Je n’en tiens pas moins à indiquer ici que — tout en acceptant la
position de la Cour selon laquelle le défendeur, « par l’intermédiaire de
[ses] organes ou de personnes ou groupes de personnes dont le compor-
tement [lui] est attribuable » (arrêt, par. 179), peut non seulement enga-
ger sa responsabilité internationale à raison des actes de génocide ou des
autres actes, énumérés à l’article III, commis par ces organes ou per-
sonnes ou groupes en droit international, mais peut aussi avoir à répon-
dre devant cette Cour de tous faits internationalement illicites relevant de
la compétence de celle-ci aux termes de l’article IX de la convention sur le
génocide — je ne puis souscrire au raisonnement juridique par lequel la
Cour est parvenue à cette conclusion, dans la mesure où il se fonde essen-
tiellement sur les conclusions touchant à la portée de l’article premier de
la Convention.
   41. Dans la partie centrale de l’arrêt consacrée à la responsabilité
directe de l’Etat pour génocide, la Cour déclare :

       « L’article premier [de la convention sur le génocide] fait obliga-
    tion aux Etats parties de prévenir la commission d’un génocide, qu’il
    qualifie de « crime du droit des gens ». Il n’impose pas expressis

                                                                        258

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)                 298

    verbis aux Etats de s’abstenir de commettre eux-mêmes un génocide.
    De l’avis de la Cour, cependant, eu égard à l’objet de la Convention
    tel que généralement accepté, l’article premier a pour effet d’interdire
    aux Etats parties de commettre eux-mêmes un génocide. Une telle
    prohibition résulte, d’abord, de la qualification de « crime du droit
    des gens » donnée par cet article au génocide : en acceptant cette qua-
    lification, les Etats parties s’engagent logiquement à ne pas com-
    mettre l’acte ainsi qualifié. Elle résulte, ensuite, de l’obligation, expres-
    sément stipulée, de prévenir la commission d’actes de génocide.
    Cette obligation impose notamment aux Etats parties de mettre en
    œuvre les moyens dont ils disposent, dans des conditions qui seront
    précisées plus loin dans le présent arrêt, afin d’empêcher des per-
    sonnes ou groupes de personnes qui ne relèvent pas directement de
    leur autorité de commettre un acte de génocide ou l’un quelconque
    des autres actes mentionnés à l’article III. Il serait paradoxal que les
    Etats soient ainsi tenus d’empêcher, dans la mesure de leurs moyens,
    des personnes sur lesquelles ils peuvent exercer une certaine influence
    de commettre le génocide, mais qu’il ne leur soit pas interdit de com-
    mettre eux-mêmes de tels actes par l’intermédiaire de leurs propres
    organes, ou des personnes sur lesquelles ils exercent un contrôle si
    étroit que le comportement de celles-ci leur est attribuable selon le
    droit international. En somme, l’obligation de prévenir le génocide
    implique nécessairement l’interdiction de le commettre. » (Arrêt,
    par. 166 ; les italiques sont de moi.)

   42. A mes yeux, il ne fait aucun doute que, en vertu du droit général de
la responsabilité des Etats, la responsabilité internationale d’un Etat est
engagée lorsqu’une personne physique ou morale agissant en tant
qu’organe de cet Etat ou à tout autre titre rendant son acte imputable à
ce dernier est tenue pour responsable de ce fait internationalement illicite.

   43. Je puis également approuver sans difficulté la thèse selon laquelle
le principe fondamental sous-jacent de la convention sur le génocide
consiste à qualifier le génocide défini dans la Convention de « crime
[odieux] du droit des gens » (art. I), que les Etats membres de la commu-
nauté internationale, collectivement en tant que communauté et séparé-
ment à titre individuel, ont obligation de prévenir et de réprimer, et à
fortiori de ne pas commettre eux-mêmes.
   44. Pour autant, je ne pense pas que cette proposition générale im-
plique que la Convention, en tant que telle, doive ainsi être nécessairement
considérée comme imposant, en vertu de l’article premier — et bien que
cet article ne contienne aucune disposition sur ce point à l’égard des Etats
parties —, aux Etats parties l’obligation de s’engager à ne pas commettre
d’acte de génocide et à accepter une responsabilité internationale directe à
raison de ces actes, et de répondre de ceux-ci aux termes de la Conven-
tion. La question n’est pas de savoir si une telle obligation de la part des
Etats existe ou non en droit international contemporain ; la question est

                                                                             259

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)             299

de connaître l’origine d’une telle obligation, si elle existe, aux fins de la
présente affaire.
   45. Il me semble parfaitement clair, d’après son titre même et sa struc-
ture d’ensemble, que le but et l’objet de la Convention sont d’instituer un
contrat solennel entre les Etats parties par lequel ceux-ci confirment que
« le génocide [défini par la Convention] est un crime du droit des gens »
qu’ils « s’engagent à prévenir et à punir » (art. I), en mettant essentielle-
ment l’accent, comme moyen concret de réaliser cet engagement, sur les
poursuites engagées contre les individus coupables de ce crime. Aucune
disposition de la Convention ne prescrit aux Etats parties l’obligation de
s’engager à ne pas commettre eux-mêmes d’acte de génocide et d’assumer
la responsabilité découlant directement d’une violation de l’obligation
visée par la Convention. Celle-ci constituant un contrat solennel entre
Etats souverains, je ne pense pas que l’on puisse simplement présumer
qu’un tel engagement est implicitement contracté par les Etats parties à la
Convention alors que cette dernière est muette sur ce point.


   46. Pour reprendre un prononcé célèbre de la Cour permanente de
Justice internationale, l’un des principes fondamentaux reconnus par
l’ordre juridique international contemporain est que :
       « Le droit international régit les rapports entre des Etats indépen-
    dants. Les règles de droit liant les Etats procèdent donc de la volonté
    de ceux-ci, volonté manifestée dans des conventions ou dans des
    usages acceptés généralement comme consacrant des principes de
    droit et établis en vue de régler la co-existence de ces communautés
    indépendantes ou en vue de la poursuite de buts communs. Les
    limitations de l’indépendance des Etats ne se présument donc pas. »
    (Lotus, arrêt no 9, 1927, C.P.J.I. série A no 10, p. 18 ; les italiques
    sont de moi.)
  47. Dans le même ordre d’idées, concernant une affaire qui posait la
question de savoir si pouvait être déduit d’un traité qui n’en disait mot un
certain degré d’autonomie accordé par l’une des parties, cette même Cour
a déclaré :
    « l’exercice [des pouvoirs autonomes] exige l’existence d’une règle
    juridique qui ne peut pas être tirée du silence de l’acte dont l’auto-
    nomie tire sa source, ni d’une interprétation ayant en vue d’élargir
    l’autonomie en empiétant sur le fonctionnement du pouvoir souve-
    rain » (Interprétation du statut du territoire de Memel, fond, arrêt,
    1932, C.P.J.I. série A/B no 49, p. 313 ; les italiques sont de moi).

  48. De plus, quand bien même une telle présomption serait autorisée
dans le présent contexte, elle serait certainement réfragable — puisqu’elle
pourrait en effet être contredite au vu de la genèse de la Convention,
comme je le démontrerai plus loin.

                                                                         260

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)              300

   49. Il va de soi que, en affirmant cela, il ne s’agit pas pour moi de lais-
ser entendre un seul instant que le droit international, sous sa forme
actuelle, laisse aux Etats la liberté de commettre un acte de génocide. Ma
position ne saurait être plus éloignée d’une telle idée. J’affirme simple-
ment que le but et l’objet de la Convention concernent la question de la
prévention et de la répression de cet acte odieux qu’est le génocide,
unanimement rejeté et condamné par la communauté internationale, la-
quelle le qualifie de crime international et punit, au titre de leur respon-
sabilité pénale, les individus qui se sont rendus coupables de génocide.
   50. Soulignons que cette approche va également dans le sens de celle
adoptée par le tribunal militaire international de Nuremberg, qui a lar-
gement inspiré la convention sur le génocide. Le tribunal, célèbre pour sa
phrase selon laquelle « [c]e sont les hommes, et non des entités abstraites,
qui commettent les crimes [de] droit international… » (jugement du
Tribunal militaire international, procès des grands criminels de guerre,
1947, t. 1, p. 235), a puni les individus impliqués, et non l’Etat en tant
que tel.
   51. Il va sans dire qu’un Etat, en tant que personne morale, agit tou-
jours par l’intermédiaire d’individus qui sont ses organes et interviennent
en son nom, et que les actes de ces individus constituent, en droit, des
actes de l’Etat. Partant, un acte commis par ceux-ci en tant qu’organes de
l’Etat doit être considéré comme un acte de l’Etat au nom duquel ils
agissent, acte qui, pour peu qu’il puisse être qualifié de fait interna-
tionalement illicite, est susceptible d’emporter la responsabilité inter-
nationale de l’Etat concerné. C’est précisément pour cette raison que la
Convention traite de cette question à son article IV.
   52. La question ici est toutefois différente. Même si l’on admet que,
dans un grand nombre de cas de génocide, c’est l’Etat qui est le véritable
coupable, y compris lorsque ce dernier est le fait d’un individu agissant en
qualité d’organe de cet Etat, la question qui se pose en relation avec la
Convention est de savoir si celle-ci, telle qu’elle est structurée, a pour
objet d’amener directement l’Etat à répondre de l’acte déclaré constituer
un crime international aux termes de la Convention. Selon moi, la ques-
tion consiste à déterminer quelle est, parmi les trois approches suivantes,
celle adoptée par la Convention comme moyen de réaliser le but et l’objet
de celle-ci consistant à prévenir et à punir le génocide :


a) l’approche consistant à amener l’individu ayant effectivement parti-
   cipé à l’acte en question à répondre d’un crime de génocide, ce qui, en
   droit pénal, exige l’existence du dolus specialis de la part du cou-
   pable ;
b) l’approche consistant à amener l’Etat au nom duquel l’individu a
   accompli cet acte à répondre d’un fait internationalement illicite au
   sens du droit international de la responsabilité des Etats ; ou
c) l’approche consistant à amener l’individu et l’Etat à répondre consé-
   cutivement.

                                                                          261

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)              301

   Dans tous les cas, il est clair que la Convention a rejeté une autre pos-
sibilité, à savoir d) l’approche consistant à amener l’Etat à répondre
directement d’un crime international de génocide, au motif qu’un Etat ne
saurait commettre de crime au sens pénal.
   53. Sur la base d’une interprétation naturelle des dispositions de la
Convention relativement au but et à l’objet de celle-ci tels que reflétés
dans sa structure, renforcée par la genèse de cette même Convention telle
qu’elle ressort des travaux préparatoires, je suis persuadé — laissant pour
le moment de côté les conséquences juridiques que la modification du
libellé de l’article IX devait ultérieurement entraîner (point que j’aborde-
rai plus loin dans la présente opinion) — que toutes les preuves dont nous
disposons convergent vers ceci que la Convention retint dès l’origine
l’approche a), à savoir celle consistant à poursuivre l’objectif de prévenir
et de réprimer — et par là même bannir — le génocide en tant que « crime
international », en poursuivant essentiellement pour ce faire les individus
à l’origine de l’acte criminel assorti du dolus specialis, qu’ils aient agi en
qualité d’organes de l’Etat ou à tout autre titre. Les dispositions de l’ar-
ticle IV attestent clairement de cette approche. Par ailleurs, le fait que
l’article II mette l’accent sur le dolus specialis en tant qu’élément consti-
tutif essentiel du crime de génocide tend également à confirmer cette
interprétation.
   54. Il convient de noter à ce propos que rien dans cette approche de la
Convention ne contredirait ou n’exclurait logiquement la proposition
contenue dans l’approche b). Ainsi qu’il est indiqué plus haut (par. 41 et
suiv.), si un acte commis par un individu agissant en tant qu’organe d’un
Etat équivaut à un fait internationalement illicite, le droit de la respon-
sabilité des Etats l’attribue à l’Etat au nom duquel l’individu a agi en tant
qu’organe, exposant ainsi la responsabilité internationale de l’Etat en
question à raison de cet acte. Il s’agit là toutefois d’une situation juri-
dique découlant des règles du droit international général et qui est sans rap-
port avec la question de la portée des obligations énoncées par la Conven-
tion dans ses dispositions de nature substantielle (à savoir les articles I à
VII). En d’autres termes, l’approche b) serait certainement viable, sur la
base du lien juridique qui pourrait exister en droit international entre,
d’une part, le droit de l’Etat lésé au travers de l’un de ses ressortissants
victime du crime de génocide d’obtenir réparation de ce fait internatio-
nalement illicite et, d’autre part, les obligations découlant pour l’autre
Etat de ce fait internationalement illicite.

   55. S’agissant d’une proposition générale de droit sur ce lien juridique,
je ne désapprouve pas la position suivante énoncée dans l’arrêt :


      « La Cour relève que cette dualité en matière de responsabilité [à
    savoir la responsabilité d’un individu et la responsabilité de l’Etat au
    nom duquel l’individu a agi, existant côte à côte] continue à être une
    constante du droit international. Cet élément figure au paragraphe 4

                                                                          262

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)               302

     de l’article 25 du Statut de Rome de la Cour pénale internationale,
     auquel sont à présent parties cent quatre Etats : « Aucune disposition
     du présent Statut relative à la responsabilité pénale des individus
     n’affecte la responsabilité des Etats en droit international. » La Cour
     relève également que les articles de la CDI sur la responsabilité de
     l’Etat pour fait internationalement illicite ... abordent, à l’article 58,
     la question par son autre aspect : « Les présents articles sont sans
     préjudice de toute question relative à la responsabilité individuelle
     d’après le droit international de toute personne qui agit pour le
     compte d’un Etat. »... » (Arrêt, par. 173.)
   56. Je dirais toutefois que cet argument, bien que certainement valide,
porte à faux. En effet, il est question non de savoir si le droit international
reconnaît cette « dualité en matière de responsabilité » (ibid.), ce qu’il fait
manifestement, mais de savoir si la convention sur le génocide se fonde
sur une telle approche s’articulant autour d’une « dualité en matière de
responsabilité » (ibid.) pour amener l’Etat à répondre directement, aux
termes de la Convention, de son fait internationalement illicite, et pour
amener également l’individu à répondre de son crime de génocide tel que
défini dans la Convention. Je n’ai pas le sentiment que la portée des dis-
positions de nature substantielle de la Convention s’étende à ce premier
aspect lié à la responsabilité directe de l’Etat. La Convention, en tant que
telle, n’aborde pas ce lien juridique et s’en remet à cet égard au droit
international général.
   57. A ce propos, il convient de noter que l’arrêt affirme que
     « la Cour tire sa compétence de l’article IX de la Convention et que
     [le fait que] les différends qui relèvent de cette compétence portent
     sur « l’interprétation, l’application ou l’exécution de » la Convention
     n’a pas nécessairement pour conséquence que seule doive entrer en
     ligne de compte cette Convention »,
pour ajouter :
        « Afin de déterminer si, comme le soutient le demandeur, le défen-
     deur a violé l’obligation qu’il tient de la Convention et, s’il y a eu
     violation, d’en déterminer les conséquences juridiques, la Cour fera
     appel non seulement à la Convention proprement dite, mais aussi
     aux règles du droit international général qui régissent l’interpréta-
     tion des traités et la responsabilité de l’Etat pour fait internationa-
     lement illicite. » (Arrêt, par. 149.)
   58. Cette approche de l’arrêt nous conduit toutefois à observer que la
question des règles du droit international général sur la responsabilité des
Etats est une question de fond distincte, indépendante de celle de la por-
tée de l’article premier de la Convention dans le présent contexte ; en
effet, le point de savoir si tel acte d’un Etat constitue une violation de
l’obligation souscrite par celui-ci aux termes de l’article premier de la
Convention est une chose ; rechercher si le même acte constitue un fait
internationalement illicite en droit international général en est une autre.

                                                                           263

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)              303

La première question ne saurait être tranchée via la seconde. De mon
point de vue, la question de la responsabilité de l’Etat en ce sens, que le
droit international général pourrait certainement admettre à raison de la
commission du crime de génocide par un individu, constitue une question
distincte de la responsabilité de l’Etat résultant de l’attribution à celui-ci
de l’acte en question et non directement de l’article premier de la Conven-
tion. Partant, la Cour pourrait être compétente à cet égard en vertu de
son article IX, à condition d’établir que cet aspect de la responsabilité de
l’Etat en droit international général tombe dans le champ d’application
de l’article IX, non par « interprétation, application ou exécution de la
Convention », mais par quelque moyen de faire indirectement relever
cette question de la compétence de la Cour. Je ne pense pas que celle-ci
puisse d’office étendre sa compétence à la question de droit international
général considérée — comme si un processus d’interprétation des obliga-
tions spécifiques prévues dans la Convention permettait une telle séquence
logique.


   59. Au vu du contexte, il y a donc lieu d’établir avec précision le cadre
juridictionnel dans lequel évolue la Cour en l’espèce, cadre fourni par
l’article IX de la Convention. A cet égard, la formule standard que l’on
retrouve habituellement dans la clause compromissoire de nombreux trai-
tés — et la formule qui avait d’ailleurs été initialement retenue dans la
clause compromissoire de la Convention, qui nous intéresse ici — ne
nous permettrait pas d’aborder ces questions de droit international géné-
ral, à savoir les questions ayant trait à la responsabilité internationale
d’un Etat au titre d’un fait internationalement illicite relevant du droit
international général mais non de dispositions spécifiques du traité en
question. La question n’entrerait pas dans le champ opérationnel d’une
telle clause compromissoire limitant la compétence de la Cour à des ques-
tions relatives à « l’interprétation et l’application de la présente Conven-
tion ».
   60. La question essentielle consiste donc à savoir si les termes ajoutés
à la version initiale de l’article IX ont modifié cette situation juridique,
notamment du point de vue de la portée de la compétence de la Cour, de
manière à faire entrer dans le champ d’application de la Convention la
question de la responsabilité d’un Etat en droit international général à
raison de faits internationalement illicites résultant de la commission du
crime de génocide par des individus, expressément visée par la Conven-
tion.
   61. Afin d’établir ce point, un examen attentif des travaux prépara-
toires concernant l’histoire rédactionnelle de cet article semble s’imposer,
notamment parce que le libellé modifié de l’article IX est si ambigu qu’il
le rend « [dénué] de sens bien défini » pour certains. (Voir, par exemple, la
déclaration du juge Oda dans l’arrêt de 1996, C.I.J. Recueil 1996 (II),
p. 628, par. 5.) En d’autres termes, nous nous trouvons ici précisément
dans un cas où « l’interprétation donnée conformément à [la règle générale

                                                                          264

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)             304

d’interprétation énoncée à] l’article 31 : a) laisse le sens ambigu ou
obscur,oub)conduitàunrésultatquiestmanifestementabsurdeoudéraison-
nable » (Convention de Vienne sur le droit des traités, art. 32).

   62. Comme cela a souvent été relevé, la terminologie particulière de
l’article IX, qui résulte, notamment, de l’adjonction du membre de phrase
« y compris les différends relatifs à la responsabilité d’un Etat au titre de
l’un quelconque des actes énumérés aux articles II et IV [aujourd’hui
article III] », fut proposée par voie d’amendement à l’article X (actuel
article IX) du projet initial de convention, amendement déposé par la
Belgique et le Royaume-Uni (Nations Unies, doc. A/C.6/258).
    Cette proposition fut avancée lors de la délibération consacrée au
projet de convention devant la Sixième Commission de l’Assemblée
générale des Nations Unies, et fut adoptée à une très légère majorité
(19 voix pour, 17 voix contre et 9 abstentions) (Nations Unies,
Documents officiels de l’Assemblée générale, troisième session,
Sixième Commission, compte rendu analytique de la 104e séance,
p. 447).
   63. Toutefois, afin de bien comprendre la portée de cet amendement,
il convient de revenir à sa préhistoire. Initialement, le Royaume-
Uni avait proposé l’amendement suivant à l’article V (aujourd’hui
article IV) :
       « Seront pénalement responsables de tout acte de génocide spécifié
    aux articles II et IV non seulement tous les particuliers ou associa-
    tions, mais également les Etats, les gouvernements, ou les organes ou
    autorités de l’Etat ou du gouvernement, qui auront commis de tels
    actes. Ces actes, lorsqu’ils seront commis par des Etats ou des gou-
    vernements, ou en leur nom, constitueront une violation de la pré-
    sente Convention. » (Nations Unies, doc. A/C.6/236 ; les italiques
    sont de moi.)
   Cette proposition, qui avait reçu le soutien de la Belgique, suscita une
vive opposition de la part d’un certain nombre de délégations, dont la
France, les Etats-Unis et le Canada, essentiellement au motif qu’il s’agis-
sait là d’une tentative d’appliquer à des Etats le concept de responsabilité
pénale ; elle fut rejetée par 24 voix contre 22.
   64. Le Royaume-Uni essaya de réintroduire le même principe de res-
ponsabilité directe d’un Etat sous la forme d’un amendement à l’ar-
ticle VI (actuel article V), amendement ainsi libellé :
       « Lorsque l’un des actes de génocide spécifiés aux articles II et IV
    sera le fait de l’Etat ou du gouvernement lui-même ou d’un organe
    ou autorité quelconque de l’Etat ou du gouvernement, ou qu’il sera
    présenté comme tel, l’affaire, à la demande de toute autre partie à la
    présente Convention, sera soumise à la Cour internationale de Jus-
    tice, dont la décision sera définitive et obligatoire. Tous actes, toutes
    mesures dont la Cour jugera qu’ils constituent des actes de génocide

                                                                         265

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)             305

    seront respectivement interrompus ou annulés immédiatement ; si
    leur exécution a déjà été suspendue, ces actes ne seront pas repris ni
    ces mesures imposées à nouveau. » (Nations Unies, doc. A/C.6/236 et
    corr.)

   Il est très difficile de savoir si, dans sa formulation quelque peu
confuse, cet amendement avait pour objectif de couvrir la responsabilité
pénale de l’Etat — ce que paraît suggérer l’architecture générale de cette
proposition — ou sa responsabilité civile (délictuelle) au titre d’un crime
commis par lui — ce que paraît suggérer la référence faite à la Cour inter-
nationale de Justice. En tout état de cause, il semble ressortir clairement
du texte même de cet amendement que l’idée qu’un Etat puisse être tenu
pour responsable du crime de génocide commis par lui avait été retenue,
le pays à l’origine de l’amendement ayant apparemment abandonné l’idée
de faire reconnaître le principe de la responsabilité pénale d’un Etat,
puisqu’il était cette fois proposé de soumettre toute question de cet ordre
à la Cour internationale de Justice qui, de par son Statut, n’était pas en
mesure d’imputer à un Etat une responsabilité pénale.

   65. Adoptant la même approche, la Belgique proposa un amendement
à ce texte britannique, dans lequel figurait notamment la disposition sui-
vante : « [l]a Cour aura compétence pour ordonner les mesures de nature
à faire cesser les actes incriminés ou réparer les dommages causés aux
personnes ou communautés lésées » (Nations Unies, doc. A/C.6/252), pro-
bablement dans l’intention de préciser la signification de cet amende-
ment.
   66. Toutefois, les Etats-Unis s’opposèrent vigoureusement à cette nou-
velle proposition, estimant que la question avait déjà été débattue en
substance et tranchée lors de l’examen de l’article IV. Face à cette opposi-
tion, la Belgique et le Royaume-Uni retirèrent leurs amendements et éla-
borèrent une nouvelle proposition, cette fois sous la forme d’un amende-
ment à l’article X (actuel article IX), qui devait plus tard donner naissance
à l’actuel article IX.
   67. Notons que, tout au long de ce débat, la question centrale fut celle
de savoir si un Etat pouvait être tenu pour responsable du crime de géno-
cide, objet même de la Convention. La position initiale du Royaume-Uni
semble avoir été de considérer que, en principe, un Etat pouvait et devait
être tenu pour responsable du crime de génocide. Au cours des discus-
sions, le délégué du Royaume-Uni fit observer que son pays, reconnais-
sant le fait que l’on ne pouvait attendre d’une procédure pénale de droit
interne que, en cas de génocide commis par l’Etat lui-même, elle puisse
être d’une quelconque efficacité vis-à-vis de l’Etat en question, et notant
qu’il n’existait alors aucune perspective de voir se constituer dans un ave-
nir proche un quelconque tribunal international, considérait comme essen-
tiel de prévoir la possibilité de saisir la Cour internationale de Justice,
seule juridiction internationale alors existante. Il semble raisonnable de
conclure de ces observations que le délégué du Royaume-Uni cherchait

                                                                         266

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)                 306

ainsi à trouver, dans cette nouvelle proposition d’amendement à l’ar-
ticle X, une sorte de charnière autour de laquelle articuler son objectif, qui
était de faire en sorte qu’un Etat puisse être tenu pour responsable de ses
propres actes de génocide, et ce, en élaborant une formule qui aurait per-
mis de lier ce problème à celui de la clause compromissoire, déjà contenue
dans le projet de Convention, prévoyant la saisine de la Cour internatio-
nale de Justice. Il convient toutefois de rappeler que cette clause juridic-
tionnelle, telle qu’elle figurait dans la version initiale de l’article X (actuel
article IX), ne constituait pour ses auteurs rien de plus qu’une clause
compromissoire standard prévoyant la possibilité de renvoyer devant la
Cour internationale de Justice un différend relatif à l’interprétation et à
l’application d’une disposition de la Convention, et nullement un moyen
de créer une nouvelle obligation de nature substantielle, une telle obliga-
tion ne figurant pas dans les dispositions de nature substantielle de la
Convention.
   68. A l’examen de la teneur des débats menés devant la Sixième Com-
mission dans cette situation quelque peu confuse, je me demande si la
nature profonde et les conséquences juridiques de l’amendement proposé
par la Belgique et le Royaume-Uni dans le contexte du but et de l’objet
mêmes de la Convention, à savoir criminaliser le génocide commis par
des personnes et créer pour les Etats l’obligation de prévenir et de punir
le crime de génocide, avaient été perçues de manière suffisamment précise
par les coauteurs de cet amendement, et si les délégations qui votèrent en
faveur de celui-ci avaient pleinement saisi l’étendue de son incidence sur
la nature et la portée de la Convention. Il convient d’ajouter que, dans
leur grande majorité, les délégations qui participèrent à ce débat étaient
généralement d’accord pour considérer que cette nouvelle formulation ne
pouvait viser à criminaliser un Etat en tant que tel pour la perpétration
de l’acte de génocide. On peut toutefois se demander si beaucoup d’entre
elles (à l’exception de celle des Etats-Unis) réfléchirent suffisamment à la
compatibilité entre cette approche et la nature profonde de la Convention
en tant qu’instrument destiné à criminaliser au niveau international le
génocide commis par des personnes physiques.
   69. En conséquence de cette ambiguïté introduite dans l’actuel
article IX, certaines délégations semblent avoir interprété cette formule
comme simplement déclaratoire du principe traditionnel de la responsabi-
lité de l’Etat résultant de la violation d’obligations spécifiques d’un traité,
principe qui veut qu’un Etat soit tenu pour responsable de toute violation
commise par lui d’obligations nées des dispositions de nature substan-
tielle d’une convention. Selon cette interprétation, dans une convention
qui ne concernerait que la responsabilité pénale individuelle pour géno-
cide et l’obligation spécifique pour les Etats contractants de prévenir et de
punir la commission du génocide par de tels individus sur leur territoire,
la référence de l’article IX à la responsabilité d’un Etat ne peut avoir trait
qu’à la responsabilité traditionnellement acceptée pour violation de l’obli-
gation de l’Etat de prévenir et de punir le génocide en vertu de l’article
premier. C’est ainsi que, par exemple, le président des Etats-Unis, au

                                                                             267

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)              307

moment de recueillir l’avis et l’approbation du Sénat le 16 juin 1949
concernant la convention sur le génocide, proposa cette interprétation :
      « Je recommande au Sénat de donner son avis et d’approuver la
    ratification de la Convention
      « étant entendu que l’article IX sera compris dans le sens tradition-
      nel de la responsabilité encourue par un Etat à raison de dom-
      mages subis par les ressortissants de l’Etat demandeur en viola-
      tion des principes du droit international, et non dans le sens où
      l’Etat en question pourrait être tenu de réparer les dommages
      par lui causés à ses propres ressortissants ». » (Bulletin du dépar-
      tement d’Etat, 4 juillet 1949.)
   70. Selon d’autres interprétations, cette formule devrait au contraire
être considérée comme constituant une nouvelle règle de droit internatio-
nal aux termes de laquelle un Etat, de par ses propres actes et en son nom
propre, pourrait désormais être considéré comme l’auteur d’un acte inter-
nationalement illicite de génocide — que celui-ci soit qualifié de « crime
international », d’« acte délictuel international » ou autre — dont il devrait
être tenu pour internationalement responsable. Selon cette interprétation,
la Convention aurait établi qu’un Etat peut commettre un crime de géno-
cide du fait de ses propres actes ; les institutions permettant d’obliger
l’Etat en question à rendre compte de ses actes sont cependant quelque
peu limitées. Mis à part des organes politiques tels que le Conseil de sécu-
rité des Nations Unies, le seul organe judiciaire international susceptible
de conclure à la responsabilité d’un Etat auteur d’un génocide est la Cour
internationale de Justice, et celle-ci ne peut le faire que dans un cadre très
strict, en tant qu’elle ne peut amener l’Etat à répondre de cet acte de
génocide que sous l’angle de la responsabilité civile délictuelle, mais non
sous celui de la responsabilité pénale. C’est probablement avec une telle
interprétation à l’esprit que le délégué du Royaume-Uni, s’exprimant au
nom des coauteurs de l’amendement proposé, décrivit en ces termes les
principes qui l’avaient inspiré :
       « Les délégations de la Belgique et du Royaume-Uni ont toujours
    déclaré que la Convention serait incomplète si elle ne traitait pas de
    la responsabilité des Etats dans les actes énumérés aux articles II et
    IV. » (Documents officiels de l’Assemblée générale, troisième session,
    Sixième Commission, p. 430.)
   71. Quelle que soit l’interprétation qu’il convient de faire de l’histoire
rédactionnelle, force est de conclure que les travaux préparatoires ne per-
mettent de tirer aucune conclusion définitive quant à la portée juridique
exacte de la responsabilité de l’Etat qui fut finalement retenue comme
relevant de la compétence de la Cour. Partant de l’analyse de cet état de
fait extrêmement confus concernant l’histoire rédactionnelle de l’ar-
ticle IX à cet égard, l’on peut raisonnablement considérer qu’il n’est que
difficilement possible de conclure avec certitude que l’intention générale
des auteurs de cette Convention était d’incorporer dans celle-ci, par cet

                                                                          268

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)              308

amendement technique à l’article IX, une nouvelle norme de fond venant
s’ajouter à celles qui y étaient déjà énumérées et par laquelle la respon-
sabilité d’un Etat pourrait désormais être engagée à raison d’un acte de
génocide, que celui-ci soit qualifié de « crime international » ou d’« acte
délictuel international ». Ainsi convient-il d’écarter l’interprétation selon
laquelle cette nouvelle formule pourrait exposer la responsabilité directe
d’un Etat en son nom propre en tant qu’auteur du génocide, même si les
contraintes juridictionnelles auxquelles est soumise la Cour internatio-
nale de Justice atténuent quelque peu l’aspect pénal de cette procédure
consistant à faire comparaître un Etat devant la Cour au titre d’un acte
de génocide.
   72. D’autre part, le principe d’interprétation exprimé par la maxime ut
res magis valeat quam pereat, ou principe de l’effet utile, impose semble-
t-il d’attribuer à cette nouvelle formulation de l’article IX son sens propre
et rationnel. A la lumière de l’histoire rédactionnelle, si confuse soit-elle,
et des mobiles explicites des coauteurs de la proposition d’amendement
— pour autant qu’ils semblent avoir été acceptés ou, du moins, n’avoir
pas été contredits par ceux qui se sont exprimés en sa faveur —, il semble
raisonnable de conclure que cette nouvelle formulation de l’article IX a
eu quelque peu pour effet d’étendre la portée de la compétence de la Cour
aux termes de la Convention. Selon mon interprétation, l’adjonction à la
formule habituellement employée dans une clause compromissoire de
même nature des termes « y compris ceux [c’est-à-dire les différends] rela-
tifs à la responsabilité d’un Etat en matière de génocide ou de l’un quel-
conque des autres actes énumérés à l’article III » a permis de faire entrer
dans le champ d’application de la Convention, quoique par le détour de
l’article IX, la possibilité d’un examen judiciaire de la question de la res-
ponsabilité d’un Etat en droit international général au titre d’un acte de
génocide internationalement illicite, considéré par la Convention comme
un crime international du fait d’individus. Partant, j’en conclus que la
Cour est à présent compétente pour examiner cette question de droit
international général sous l’angle de la Convention, sous réserve que
l’acte individuel concerné puisse être imputable à l’Etat en tant qu’acte
propre selon la doctrine de l’imputabilité du droit de la responsabilité des
Etats.
   73. A la lumière de l’analyse qui précède, j’estime que la portée de la
Convention, en ce qu’elle touche au crime de génocide, doit être ainsi
comprise :

 i) L’article premier prescrit la répression du crime de génocide en tant
    que crime international, tant par les tribunaux nationaux que par les
    tribunaux internationaux compétents, lorsque les auteurs en sont des
    personnes physiques, et impose aux parties contractantes l’obligation
    légale de prévenir et de punir ce crime de génocide.
ii) La Convention exclut de son champ d’application la question de la
    responsabilité directe d’un Etat pour la commission du génocide en
    tant que crime international de l’Etat, même au sens générique. Ce

                                                                          269

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. OWADA)               309

     concept de la responsabilité directe d’un Etat pour génocide doit être
     rejeté comme étant étranger au but et à l’objet de la Convention et,
     partant, comme étant exclu de son champ d’application. Même la
     nouvelle formule incorporée à l’article IX ne permet pas de tenir un
     Etat pour directement responsable de la perpétration d’un acte de
     génocide commis en son nom propre, que cet acte de génocide puisse
     être qualifié de crime de l’Etat ou d’acte délictuel international de
     l’Etat.
iii) Néanmoins, la nouvelle formule incorporée à l’article IX, avec pour
     effet de faire entrer la question de « la responsabilité d’un Etat pour
     l’un quelconque des actes énumérés à l’article III » dans le champ de
     compétence de la Cour, est déclaratoire d’un nouveau mandat conféré
     à cette dernière par la Convention, sans pour autant créer une nou-
     velle obligation de fond pour les Etats contractants. Elle revient en
     effet à élargir la portée de la clause compromissoire de l’article IX,
     puisque la question de savoir dans quelle mesure un Etat peut être
     rendu comptable au titre de la responsabilité de l’Etat en droit inter-
     national général à raison d’actes constitutifs du crime de génocide
     commis par une personne ou un groupe de personnes physiques relève
     désormais de la compétence obligatoire de la Cour.
   L’article IX ne saurait, en tant que clause compromissoire, créer pour
les Etats contractants de nouvelles obligations de nature substantielle
autres que celles prévues dans les articles de fond (art. I-VIII). Il peut
toutefois étendre la portée procédurale de la compétence de la Cour en
ouvrant à celle-ci la possibilité d’examiner des obligations dont elle
n’aurait pas autrement à connaître, à savoir les obligations que le droit
international général impose aux Etats parties à raison d’actes individuels
réprimés par la Convention.
   Selon moi, c’est sur cette base, et non sur celle de l’article premier de la
Convention, source d’obligations de fond pour les parties contractantes,
comme l’affirme l’arrêt, que la Cour peut procéder à l’examen de la ques-
tion de la responsabilité de l’Etat du défendeur à raison de faits allégués
de génocide commis par des individus, groupes ou entités dont les actes
peuvent être imputables au défendeur selon le droit de la responsabilité
des Etats.

                                                 (Signé) Hisashi OWADA.




                                                                           270

